Title: Thomas Jefferson to Albert Gallatin, 24 April 1811
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Apr. 24. 11.
          
           A book confided to me by a friend, for translation & publication has, for a twelvemonth past, kept me in correspondence with Colo Duane. he undertook to have it translated & published. the last sheets had been revised, & in a late letter to him, I pressed the printing.  I soon afterwards recieved one from him informing me that it would be much retarded by embarrasments recently brought on him by his friends withdrawing their aid who had been in the habit of lending their names for his accomodation in the banks. he painted his situation as truly distressing and intimated the way in which relief would be acceptable. the course I pursued on the occasion will be explained to you in a letter which I have written to the President, & asked the favor of him to communicate to you.
            A difference of quite another character gives me more uneasiness. no one feels more painfully, than I do, the separation of friends, & especially when their sensibilities are to be daily harrowed up by Cannibal newspapers. in these cases however I claim from all parties the privilege of Neutrality, and to be permitted to esteem all as I ever did. the harmony which made me happy while at Washington, is as dear to me now as then, and I should be equally afflicted, were it, by any circumstance, to be impaired as to myself. I have so much confidence in the candor and good sense of both parties as to trust that the misunderstanding will lead to no sinister effects, and my constant prayer will be for blessings on you all.
          
            Th:
            Jefferson
        